

114 S2481 IS: Everglades for the Next Generation Act
U.S. Senate
2016-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2481IN THE SENATE OF THE UNITED STATESFebruary 2, 2016Mr. Nelson introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Water Resources Development Act of 2000 to provide for expedited project
			 implementation relating to the comprehensive Everglades restoration plan.
	
 1.Short titleThis Act may be cited as the Everglades for the Next Generation Act.
		2.Comprehensive
 Everglades restoration planSection 601(d) of the Water Resources Development Act of 2000 (Public Law 106–541; 114 Stat. 2684) is amended—
 (1)in paragraph (1), by inserting and subject to paragraph (3) after subsection (b) or (c); and
 (2)by adding at the end the following:
				
					(3)Expedited
 project implementationAfter completing a project implementation report prepared in accordance with subsections (f) and (h), the Secretary may carry out, without any further congressional authorization—
 (A)any project identified in the Plan for which a project implementation report is completed that is in accordance with an integrated delivery schedule approved by the Chief of Engineers and the South Florida Water Management District, in consultation with the South Florida Ecosystem Restoration Task Force, subject to the condition that the report is completed not later than 5 years after the date of enactment of this paragraph; and
 (B)any group of projects under the Plan that the Secretary determines will provide regional or watershed ecosystem or water supply benefits if the group of projects is constructed in accordance with a project implementation report approved by the Chief of Engineers and the South Florida Water Management District, in consultation with the South Florida Ecosystem Restoration Task Force, not later than 5 years after the date of enactment of this paragraph..